Mr. Justice Wall delivered the opinion op the Court. The sole question argued in this case is whether the sig.nature of Reinhard to the promissory note in suit is genuine. The jury found it was and the court overruled a motion for new trial. Ho error in the admission of evidence or in the giving of instructions is urged. Turning to the evidence as it appears in the abstract we find it is very conflicting—the volume on the one side being about equal to that on the other. Hence it was a question of credibility to a very great extent, and that was peculiarly one for the jury. Certainly there was enough evidence, if credible, to support the verdict, and that opposed is not so overwhelming in quantity or quality as to warrant a reversal. The judgment must be affirmed.